DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2 and 20 are objected to as being dependent upon a rejected base claim, and are also objected based upon the above formalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 2 and 13 (the second claim 13), several of the features of these claims are obvious over the knowledge of the art as evidenced by the combination of Mohanty (U.S. PG Pub. No. 2020/0100777) in view of Arnold et al (U.S. PG Pub. No. 2013/0148196), which renders obvious the limitations of parent claims 1 and 13 (the first claim 13). However, neither Mohanty nor Arnold discloses the stem is rotatable and extendable-retractable under digital logic control.
Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive. 
Applicant asserts the Mohanty reference does not disclose, "illumination penetrating a specimen sample in the window pocket", and instead discloses, “photonic illumination source from a side and in front of of the collected sample…” (Applicant’s remarks, p. 2). Applicant appears to be taking issue whether photonic illumination source (e.g., “light sources 212”) will penetrate a specimen sample in the window pocket (“hollow space”) taught by Mohanty. The degree to which any electromagnetic radiation will penetrate a material, or penetration depth, is See, Wikipedia, “Penetration depth”, pp. 1-2. Obviously, light will penetrate some materials placed within the window pocket (“hollow space”) only slightly and other materials, such as translucent materials, greatly. However, the material worked upon does not limit an apparatus claim. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). As recited, the present claim reads broadly upon any light illuminating a material as since the penetration depth has not been recited and the light disclosed by Mohanty will penetrate materials to varying degrees depending on the material. If applicant intended the scope of the claim to be limited to capturing light that has penetrated through the material, it is incumbent upon the applicant to affirmatively recite such a feature. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that that the illumination provided in Mohanty is not, “to a window pocket side normal axis surface…” (Applicant’s remarks, p. 2). A plane is a surface with a normal axis. The horizontal cutting element 206 in the window pocket disclosed by Mohanty is clearly a plane, as shown in FIG. 2A. As a plane, horizontal cutting element 206 is defined by a normal axis. If applicant intended the scope of the claim to be limited, it is incumbent upon the applicant to affirmatively recite additional features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 6, Applicant asserts that the “coupled optical window … at ifif [0086]”, are, “referring to ‘lens’ in the optical path, not an optical window pocket with bio sample material.” The wrong paragraph was cited in the office action. Paragraph [0081], not [0086], discloses the recited feature. However, the relevant portion of paragraph [0081] was quoted verbatim in the office action. Applicant has not discussed the quoted portion that was relied 
With respect to claim 3, Applicant asserts, “The instant invention does not disclose a TAG, nor does it require pulsed illumination in synchronicity pulsed with a given operating frequency of its optical path or lens. The instant invention micrographic image is produced entirely different from the Arnold disclosure TAG lens…” (Applicant’s remarks, p. 4). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The instant invention micrographic image is produced entirely different from the Arnold disclosure TAG lens”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further regarding claim 3, Applicant asserts: “With all due respect the examiner is too cavalier regarding photonic phenomena and photonic technology. It's absurd and misrepresented… We are talking apples and oranges. Word string matching is just not making it. Some common sense would be good here. This is not even remotely what the instant invention is disclosing.” The Arnold reference discusses tuning the “the driving frequency and the driving amplitude” at ¶ [0207]. And, ¶¶ [0202]-[0206] discuss the effects of changing the intensity. See, e.g., FIG. 23 (which is cited ¶¶ [0202]-[0206]). Applicant quotes random portions of the cited passages without explanation. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With respect to claim 5, Applicant asserts that the, “examiner declares the "Arnold discloses the optical microscopy magnification path is selected from a group of microscopy optical paths including single lens and compound lens" This is false… These have nothing to do with alternate optical microscopy magnification paths…” (Applicant’s remarks, p. 4). Claim 5 sets up a Markush group; the office action cites to species within the Markush grouping that anticipate the generic Markush grouping. See, MPEP 2131.02. A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
With respect to claim 6, “Arnold is tuning a fluid/viscous element of a TAG, none of which are in the instant invention and none of which can help one skilled in the art of optical lensing to obtain the tuning of an entire optical path configuration, not just one component as in Arnold fluid/viscous element and piezo concoction.” However, claim 6 recites a coupled optical window transparent to selectable wavelength light from a Markush group including an excitation laser. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “obtain the tuning of an entire optical path configuration”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 7, Applicant asserts that the Mohanty reference discloses, “the illumination if from the front of the bio sample, NOT penetrating the sample.” Claim 7 does not recite “penetrating the sample”. Applicant’s remarks are inapposite to the recited features of claim 7. 
With regards to claim 8, Applicant asserts, “The instant invention "a video capture and storage component for video in situ images" is for an analytic processing device, requiring a different set of formatting for a different kind of processing.” (Applicant’s remarks, p. 7).   In In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further regarding claim 8, Applicant asserts, “Again, with all due respect, the examiner is torturing logic with words… Arnolds lens configuration teaches structurally and materially away from the instant invention…” However, the office action did not cite the Arnold reference in its rejection of claim 8. Applicant's arguments pertaining to the Arnold reference are inapposite to claim 8.
With respect to claim 9, Applicant asserts, “With all due respect, the Mohanty figures and text cites clearly show that the "housing distal end light sources" do not cover the bio-sample, providing only reflected illumination from LED sources.” However, assuming arguendo that  Mohanty provides only reflected illumination from LED sources to the internal cavity, providing reflected illumination from LED sources reads on the claim language; i.e.,  “internal cavity projected light sources.”

With respect to claim 13, Applicant asserts, “the examiner declares ‘Mohanty discloses providing the window pocket with photonic source from a side of a collected sample illumination into an optical and digital magnification path’ One look at the figures in Mohanty show this to be false. The illumination provided in Mohanty are of the bio sample 180 degrees opposite to the optical and magnification path and furthermore, only a small fraction of the reflected light is captured in the optical path. There is no "normal" incident illumination and there is no "penetrating" illumination, all illumination in Mohanty is reflected light.” (Applicant’s remarks, p. 8).  However, assuming arguendo that  “only a small fraction of the reflected light is captured in the optical path”, the light reflected (refracted) off an unspecified side of the bio sample reads on 
Further regarding claim 13, Applicant asserts that, “Again, the examiner is too cavalier regarding the photonics/optics involved with invention. The instant invention goes well beyond visible light, disclosing sources of "visible, red, blue, UV-A, UV-B, UV-C, LED, excitation laser, fluorescent, full spectrum, multi-wave and Infra Red”…. In 2014 three Japanese inventors won the Nobel Prize in Physics for simply inventing efficient blue-emitting illumination sources. Examiner can be sure, that this blue light had electromagnetic field frequency and amplitude.” (Applicant’s remarks, pp. 8 - 9). However, applicant neither recites nor discloses any photonics/optics involved with LEDs. Other than to briefly suggest using an LED, and providing a listing of alternative LEDs, applicant does not apply photonics/optics to invent an LED, or improve an LED. Like the inventor in the Mohanty reference, he merely discloses the use of an LED. Moreover, like the Mohanty reference, a visible light LED was among the LED options specifically disclosed by applicant at par. [0083]. 
Applicant asserts, “Mohanty discloses human processing and control, "camera in the biopsy instrument helps to decide the exact site of biopsy with the coordination of the pathologist and the operating personnel." Thus the "pathologist and the operating personnel" are interpreted by the examiner as "imaging logic responsive to optical path positioning and processing.” (Applicant’s remarks, p. 9). The limitations at issue mirror limitations recited in claim 1 where it was found that Arnold (not Mohanty) discloses logic (e.g., “controller 90”) for digital control, image focus and image processing of images responsive to the stem (light source) and optical path positioning at ¶¶ [0235]-[0242]; see, also, ¶¶ [0085], [0090], [0097]-[0098], [0136]. These same citations were repeated in the rejection of claim 13, but mention of Arnold missing. This has been corrected in the present office action. Nevertheless, these citations do not exist in Mohanty. These SAME citations were previously provided with respect to the same limitation in claim 1.  The relied upon portions have not changed. Because the 
Applicant asserts, “Arnold magnification is incompatible with Moharty, as the TAG lens technology requires more than Moharty provides for interfacing and integrating with an acoustic/peizo/viscosity TAG lens. One of ordinary skill in the art of microscopes could not combine these two technologies, nor would it give anybody any idea on what it would even look like, much less what I could do. Moharty in view of Arnold teaches away from the instant invention in so many ways.” (Applicant’s remarks, p. 10). Applicant provides no explanations or rationale supporting his conclusion that the references could not be combined. Nor does applicant explain or provide support for his claim that, “Moharty in view of Arnold teaches away.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With respect to claims 3, 4, 11, 15, 18, Applicant asserts, “Identification from matching, eg Facial Recognition, disclosed in Froloff, is quite different from analytic programs for "processed, identified and verified" from learning Als and neural net analytics… Whole new technologies in AI, ANN, CNN, Machine Learning, Deep NN, CV and components are in play here for processing identifying and verifying a bio-sample images.” However, Froloff does not disclose “facial recognition.” Moreover, none of applicant’s claims recite either AI or neural networks. There is NO mention of neural networks, or ANNs, or CNNs, or Deep NN, or CV, whatsoever in the application-as-filed. Even “machine learning AIs” are only mentioned by applicant with respect to his discussion of the prior art at ¶ [0016]. But, in his own invention, the only reference to AI is at ¶ [0086] wherein it is disclosed, “In an embodiment of the invention FIG. 7 images are digitally compared against local or remote image stored and compared for .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 - 10, 13 - 14, 16 - 17, are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty (U.S. PG Pub. No. 2020/0100777) in view of Arnold et al (U.S. PG Pub. No. 2013/0148196).
With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Mohanty reference
Mohanty discloses a housing (e.g., “body 202” / “body 302”) having an optical path coupled to image detecting sensor (e.g., camera 318) and logic at ¶¶ [0029]-[0031], [0040], [0044]-[0046], and FIGS. 1, 2(A)-(C), 3.

    PNG
    media_image1.png
    353
    823
    media_image1.png
    Greyscale

Mohanty discloses a window pocket component having an open enclosure (“hollow space”) with cutting edges (e.g., “horizontal cutting element 106” / “cutting element 206”) for collecting bio sample at ¶ [0033] and FIGS. 1, 2(A)-2(C), 3; to wit: “The vertical blade 104 is the punch cutting element with an inner surface, an outer surface and a cutting edge along the bottom surface including a hollow space between the inner surfaces where the desired tissue is punched.”

    PNG
    media_image2.png
    351
    417
    media_image2.png
    Greyscale

Mohanty discloses the window pocket provides a photonic illumination source (e.g., “light sources 212”) from a side of the collected sample and into the optical path at ¶ [0040] and FIGS. 1, 2(A)-2(C), 3; to wit: “light sources 212 (e.g. fiber optic lights and/or lightemitting-diodes (LEDs)).”
Mohanty discloses a window pocket structurally coupled to a stem (e.g., “light sources 212”), the window pocket component optically coupled an electro/optic channel stem distal end (“fiber optic lights”), for conducting selected frequency light from the housing (e.g., “body 202” / “body 302”) to a window pocket side normal axis surface for illumination penetrating a specimen sample in the window pocket for optical imaging into an optical microscopy magnification path axis at ¶¶ [0026] (“The fiber optic light in the instrument is used for illumination of the operating site…”), [0029], [0040], [0044] and FIGS. 1, 2(A)-2(C), 3. 
Mohanty discloses the stem has least one fiber optic channel (e.g. fiber optic lights”) for conducting selected streamed frequency and wavelength light from single wavelength light sources into the window pocket at ¶¶ [0026] (“The fiber optic light in the instrument is used for illumination of the operating site…”), [0029], [0040], [0044] and FIGS. 1, 2(A)-2(C), 3. As a matter of claim construction, it is noted that all light has a frequency and wavelength and the specification has not provided any special definition of “wavelength light” or “streamed frequency” light that would limit the meaning of visible light in any fashion. The phrases wavelength and frequency are inherent in light and are superfluous in the interpretation of the claim.
Mohanty discloses the image detector (e.g., camera 210) is electronically coupled to electronic imaging logic for processing and display images, as well as the display of image processing results locally or wireless transfer to remote digital display device at ¶ [0026] and FIGS. 1, 2(A)-2(C), 3; to wit: “The camera in the biopsy instrument helps to decide the exact site of biopsy with the coordination of the pathologist and the operating personnel. The camera can be attached to the computer and can be used to capture the image of the lesion or growth which 
With regards to the “whereby” clause, this clause is found to comprise a non-limiting statement of intended use. In particular, the final clause of claim 1 recites, “whereby image comparisons and analytics can be accomplished and resulting digital image micrographs from optical two blade window pocket collection programmatically processed, identified and verified in situ in real-time.” It is well established that, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Claim scope is not limited by claim language that does not limit a claim to a particular structure. An example of claim language that may raise a question as to the limiting effect of the language in a claim includes “whereby clauses.” MPEP § 2111.04 (I). The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See, also, MPEP § 2114 (II). In the present matter, the “whereby” clause recite what the invention does; e.g., “image comparisons and analytics can be accomplished” in “real-time.” These recitations do not limit a claim to a particular structure. Rather, the whereby clause is found to comprise an intended result of the claimed invention. Therefore, the whereby clause does not differentiate the claimed apparatus from a prior art apparatus.
In terms of the differences between Mohanty and the claimed invention, Mohanty discloses a camera at ¶ [0026], but does not specify details about the camera such as 
The Arnold reference
Arnold discloses a housing (e.g., “casing 20”) having an optical and digital magnification path (e.g., “TAG lens 300”) coupled to image detecting sensor and logic at ¶¶ [0085]-[0086], [0178] and FIG. 20A
Arnold discloses an optical microscopy magnification path magnifying (e.g., “’zoom’ lens”) and focusing images on a digital CCD detector at ¶¶ [0085], [0178] (CCD camera 370), [0236], [0259] (“the lens provided by the instant invention may be used to provide a microscoping lens”), [0260] (“a TAG lens 1505 to magnify an image of the item …, the lens of the present invention, when used in a microscopy system, may provide a single stage lens, such as with a desired level of magnification, such as 100                                
                                    ×
                                
                            , or a compound lens, such as in multi-stage lens embodiments discussed hereinabove.”)
Arnold discloses logic (e.g., “controller 90”) for digital control, image focus and image processing of images responsive to the stem (light source) and optical path positioning at ¶¶ [0235]-[0242]; see, also, ¶¶ [0085], [0090], [0097]-[0098], [0136].
At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use an optical microscopy magnification path magnifying and focusing images on a digital CCD detector and provide logic for digital control, image focus and image processing of images responsive to the illumination and optical path positioning as taught by Arnold, when using a camera to capture an image of a lesion or growth for biopsy, as taught by Mohanty.  The motivation for doing so comes from the prior art wherein it was well known that proper focus was necessary for a camera to capture a clear image, and that magnification 
With regards to claim 3, Arnold discloses logic for programmatically selecting and controlling an intensity, frequency and power of light sources which can be directed into in situ bio matter targets identified for the micrograph image processing at ¶¶ [0202]-[0207], [0263] (“the light source may be coherent or incoherent and is pulsed synchronously with the frequency at which the lens 1505 disclosed herein is operated”). The motivation for this combination is the same as was previously presented.
With regards to claim 5, Arnold discloses the optical microscopy magnification path is selected from a group of microscopy optical paths including single lens and compound lens at ¶¶ [0079], [0085], [0242], [0260]. The motivation for this combination is the same as was previously presented.
With regards to claim 6, Arnold discloses a coupled optical window transparent to selectable wavelength light from an excitation laser at ¶¶ [0081] (“The windows 30 may comprise glass or any other optical material that is sufficiently transparent to the electromagnetic wavelengths at which the lens 100 is to be used”), [0098], [0178] (laser). The motivation for this combination is the same as was previously presented.
With regards to claim 7, Mohanty discloses the two blade (horizontal cutting element 206) window pocket slide normal to the surface emitting light (light sources 212) from a light source at ¶ [0040] and FIGS. 2A, 2B. Arnold discloses using a surface laser as the light source at ¶¶ [0178], [0236]-[0237]. The motivation for this combination is the same as was previously presented.
With regards to claim 8
With regards to claim 9, Mohanty discloses the housing distal end having internal cavity projected light sources from LED light sources (e.g., light sources 212 or fiber optic lights 320) at ¶¶ [0029], [0040] (“light sources 212 (e.g. … and/or light-emitting- diodes (LEDs))”), [0045] and FIGS. 2A, 2B, 2C, 3.
With regards to the “for accommodating disparate scattered light microscopy optical paths” clause, this clause is found to comprise a non-limiting statement of intended use. It is well established that, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Claim scope is not limited by claim language that does not limit a claim to a particular structure. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See, also, MPEP § 2114 (II). In the present matter, the “for accommodating disparate scattered light microscopy optical paths” clause recites the purpose of the preceding housing internal cavity. These recitations do not limit a claim to a particular structure. Rather, the “for accommodating disparate scattered light microscopy optical path” clause is found to comprise an intended result of the claimed invention. Therefore, the “for accommodating disparate scattered light microscopy optical paths” clause does not differentiate the claimed apparatus from a prior art apparatus.
With regards to claim 10, the steps performed by the apparatus of this claim are obvious over the combination of Mohanty and Arnold for the same reasons as were presented with respect to claim 13, which is a method claim reciting these same steps.
With regards to claim 13, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references: 
The Mohanty reference
Mohanty discloses providing a housing with an optical and digital magnification path coupled to image detecting sensor and logic at ¶¶ [0030]-[0031], [0040], [0044]-[0046], and FIGS. 1, 2(A)-(C), 3.
Mohanty discloses coupling a window pocket component structurally to a stem, window pocket component having an open enclosure (“hollow space”) with sharp edges (e.g., “horizontal cutting element 106” / “cutting element 206”) for collecting bio matter sample to be imaged at ¶ [0033] and FIGS. 1, 2(A)-2(C), 3; to wit: “The vertical blade 104 is the punch cutting element with an inner surface, an outer surface and a cutting edge along the bottom surface including a hollow space between the inner surfaces where the desired tissue is punched.” Arnold discloses magnifying the sample (see below).
Mohanty discloses providing the window pocket with photonic source from a side of a collected sample illumination into an optical and digital magnification path at ¶ [0040] and FIGS. 1, 2(A)-2(C), 3; to wit: “light sources 212 (e.g. fiber optic lights and/or lightemitting-diodes (LEDs)).”
Mohanty discloses providing the stem with at least one fiber optic channel for conducting selected pulsed or streamed frequency and wavelength light from single wavelength or tunable wavelength light sources into the window pocket at ¶¶ [0026] (“The fiber optic light in the instrument is used for illumination of the operating site…”), [0029], [0040], [0044] and FIGS. 1, 2(A)-2(C), 3. As a matter of claim construction, it is noted that all light has a frequency and wavelength and the specification has not provided any special definition of “wavelength light” or “streamed frequency” light that would limit the meaning of visible light in any fashion. The phrases wavelength and frequency are inherent in light and are superfluous in the interpretation of the claim.
Mohanty discloses optically coupling the window pocket component to an electro-optic channel stem distal end, stem conducting selected frequency light from the housing electro-
Mohanty discloses electronically coupling the image sensor to electronic imaging logic for processing and display of images, and processing display of images locally or by wireless transfer to a remote digital display device at at ¶ [0026]; to wit: “The camera in the biopsy instrument helps to decide the exact site of biopsy with the coordination of the pathologist and the operating personnel. The camera can be attached to the computer and can be used to capture the image of the lesion or growth which can be transferred to the pathologist to confirm the site of biopsy.” 
With regards to the “whereby” clause, this clause is found to comprise a non-limiting statement of intended use for the same reasons as were provided in claim 1, wherein this same limitation was recited.
Arnold discloses logic (e.g., “controller 90”) for digital control, image focus and image processing of images responsive to the stem (light source) and optical path positioning at ¶¶ [0085], [0090], [0097]-[0098], [0136], [0235]-[0242].
Arnold discloses providing an optical microscopy magnification path magnifying and focusing images on a digital image sensor at ¶¶ [0085], [0178] (CCD camera 370), [0236], [0259] (“the lens provided by the instant invention may be used to provide a microscoping lens”), [0260] (“a TAG lens 1505 to magnify an image of the item …, the lens of the present invention, when used in a microscopy system, may provide a single stage lens, such as with a desired level of magnification, such as 100x, or a compound lens, such as in multi-stage lens embodiments discussed hereinabove.”) The motivation for this combination is the same as was previously presented in claim 1.
With regards to claim 14, the steps performed by the method of this claim are taught obvious over the combination of Mohanty and Arnold for the same reasons as were presented with respect to claim 3, which recites an apparatus configured to perform these same steps.
With regards to claim 16, the steps performed by the method of this claim are taught obvious over the combination of Mohanty and Arnold for the same reasons as were presented with respect to claim 5, which recites an apparatus configured to perform these same steps.
With regards to claim 17, the steps performed by the method of this claim are taught obvious over the combination of Mohanty and Arnold for the same reasons as were presented with respect to claim 6, which recites an apparatus configured to perform these same steps.
Claims 4, 11, 15, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty (U.S. PG Pub. No. 2020/0100777) in view of Arnold et al (U.S. PG Pub. No. 2013/0148196), and in further view of Froloff (U.S. PG Pub. No. 2016/0367148).
With regards to claim 4, Mohanty discloses the image detector (e.g., camera 210) is electronically coupled to electronic imaging logic for processing and display images, as well as the display of image processing results locally or wireless transfer to remote digital display device at ¶ [0026], but Mohanty does not disclose the display devices are configured for the display of micrographs and identified matching images.
Froloff discloses acquiring a micrograph image from a scraping (biopsy) as well as display devices that are configured for the display of micrographs and identified matching images at ¶¶ [0069]-[0070]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to display micrographs and identified matching images, as taught by Froloff, after acquiring a biopsy according to the method and apparatus taught by Mohanty.  The motivation for doing so comes from the prior art wherein, as a matter of common sense, one of ordinary skill in the art would infer that the biopsy was collected with the purpose of identifying the biopsy sample. Additional motivation comes from Froloff at ¶ [0069], which discloses that micrographs can be identified by finding matching 
With regards to claim 11, Froloff discloses a local image library and remote wireless accessible database of bio micrographs and logic for image matching identification and Electronic Medical Record management at ¶¶ [0069]-[0070]. The motivation for this combination is the same as was previously presented.
With regards to claim 15, the steps performed by the method of this claim are taught obvious over the combination of Mohanty, Arnold and Froloff for the same reasons as were presented with respect to claim 4, which recites an apparatus configured to perform these same steps.
With regards to claim 18, the steps performed by the method of this claim are taught obvious over the combination of Mohanty, Arnold and Froloff for the same reasons as were presented with respect to claim 11, which recites an apparatus configured to perform these same steps.
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty (U.S. PG Pub. No. 2020/0100777) in view of Arnold et al (U.S. PG Pub. No. 2013/0148196), and in further view of Prisco (U.S. PG Pub. No. 2010/0249506).
With regards to claim 12
Prisco discloses digitally stitching a set of window zone images into a larger whole slide at ¶ [0052]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to digitally stitching a set of window zone images into a larger whole slide, as taught by Prisco, when collecting small images using a camera in a biopsy instrument to decide the exact site of biopsy, as taught by Mohanty, and micrography, as taught by Arnold.  The motivation for doing so comes from Prisco, which discloses, “[P]anoramas allow improved endoscopic navigation by providing a larger field of view then the endoscopic camera is capable of hence delivering greater awareness of the surrounding anatomy to the surgeon.” (Prisco, ¶ [0052])(emphasis added).  Therefore, it would have been obvious to combine Prisco with Mohanty and Arnold to obtain the invention specified in this claim.
With regards to claim 19, the steps performed by the method of this claim are taught obvious over the combination of Mohanty, Arnold and Prisco for the same reasons as were presented with respect to claim 12, which recites an apparatus configured to perform these same steps.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668